Eschweiler, J.
The engine and boiler in question had been in use in or near. Green Bay prior to the time of the contract between the parties. The boiler was one of a set of several boilers, but the front for it as sold to the defendant was, to his knowledge, from a different boiler, and it had been stored in another yard than where the boiler itself was at the time of the sale.
Defendant’s contention here presented arises from the fact that the front which was sold and subsequently placed by him upon the boiler had doors therein not sufficiently large to permit of the separate taking out on each side of five of the outermost of the sixty or seventy flues therein contained. In case of removal, however, of all the flues at one time, these ten could be taken out with the others and be removed through the manhole. Their separate removal, however, would require the taking down or apart of the front. There was no testimony as to how often it might reasonably be anticipated that such outer flues would require separate removal or what the necessary expense would be in such case; the only testimony in that regard being by plaintiff to the effect that such a removal and replacing of the front could be done by three men in an hour.
The court refused to submit to the jury any question upon what defendant claims were material representations by plaintiff in connection with this boiler, front .on this particular point. The only testimony in the record upon which such questions could have been properly submitted to the jury, if at all, was that by the defendant himself. He testified that *233the plaintiff said this front was of the proper size for that-boiler; and again, ¿‘He [plaintiff's president] didn’t say anything particular in regard to the doors, but the front was supposed to be in usable condition and proper to fit this boiler. That was the representation that he made.”
Defendant nowhere testifies that he relied in making this purchase upon anything in the nature of a representation with reference to the matter here involved, and on repeated questions in direct examination as to the consideration that induced him to enter into this purchase, the only one he gives is the statement he claims plaintiff made to him that, there would be an inspection by an official boiler inspector of an insurance company and submitted to him. The issue presented on this latter feature was submitted to the jury and decided by them against defendant’s contention.
The defendant had ample opportunity to examine and did examine the boiler itself twice and this particular front once before the purchase. There was no concealment or fraud by the plaintiff shown. We think the court was justified in its rulings on the grounds that there was no material representation made by the plaintiff in that regard and that der fendant had ample opportunity, and availed himself of it, to ascertain all the facts before he signed the contract.
Complaint is also made by appellant as to the court’s ruling in the admission of certain testimony by one of plaintiff’s witnesses. We do not deem the admission of such testimony, were it erroneously received, to have been a prejudicial error, and it becomes immaterial in view of the disposition that is now being made of this case.
By the Court. — Judgment affirmed.